Citation Nr: 0918306	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-23 972	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel






INTRODUCTION

The Veteran served on active duty from July 1952 to June 
1955.

Please note by decision of April 2009 this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).  
The appeal has received expedited treatment since that time.

The issue of entitlement to service connection for right ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

New evidence which is pertinent to the Veteran's claim for 
service connection for right ear hearing loss was added to 
the record after the final denial of service connection for 
that benefit.


CONCLUSION OF LAW

The Veteran's claim for entitlement to service connection for 
right ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Review of the claims file 
shows that the Veteran was informed of these elements with 
regard to his claim for service connection for right ear 
hearing loss in a letter of April 2005, prior to the initial 
adjudication in the matters.  The Veteran was notified 
specifically of how the VA assigns disability ratings and 
effective dates in February 2007.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims to reopen based upon the submission of 
new and material evidence, the Court of Appeals for Veterans 
Claims (Court) has held that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the 
notice required by the VCAA, it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In this case, the Veteran received such notice in a 
letter dated in April 2005.

Although the Veteran's service medical records were destroyed 
by fire, surgeon general reports which provide brief 
summaries of medical care provided to the Veteran during 
service have been obtained for review.  VA medical 
examinations have been obtained in support of the Veteran's 
claims.  Additionally, the Veteran, himself, has submitted 
copies of some private and VA treatment records.  He has also 
submitted written statements from friends and acquaintances 
attesting to the long-standing nature of his hearing loss.  
He and his representative have presented relevant written 
argument in support of his claims.  We are satisfied that the 
evidence of record pertaining to the issue decided herein is 
adequate to support the decision reached herein.  All 
relevant records and contentions have been carefully 
reviewed.  Thus, the Board concludes that VA has satisfied 
its duties to notify and assist.  


Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis--New and material evidence

The RO denied service connection for bilateral hearing loss 
in March 2003 rating decision.  The Veteran filed a timely 
notice of disagreement with this denial.  In an April 2004 
rating decision, the RO granted service connection for left 
ear hearing loss but continued the denial of service 
connection for right ear hearing loss.  At the same time, the 
RO issued a Statement of the Case pertaining to the right ear 
hearing loss, informing him that the next step to take, if he 
desired to continue his appeal to the Board, was the filing 
of a substantive appeal.  He did not do so, and thus the 
denial became final one year after he was notified of the 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran then filed a new claim for the service connection 
for right ear hearing loss in April 2005.  Along with the 
claim, he submitted a statement from an acquaintance who had 
known the Veteran for nearly thirty years, to the effect that 
the Veteran had had trouble hearing for many years.  He also 
submitted a VA medical record showing that he had a history 
of "longstanding hearing loss."

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  New and material 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Taken in conjunction with a private medical opinion which was 
already contained in the record, to the effect that although 
the Veteran's right ear hearing loss worsened considerably 
after a stroke in 2001, he likely had an underlying service-
related sensorineural hearing loss in the right ear, as well; 
this new evidence indicating a longstanding hearing loss 
which pre-existed the stroke serves to reopen the claim 
because it provides support for a new theory of entitlement 
to service connection.  We observe that in determining 
whether evidence is new and material, the credibility of the 
new evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  As it provides support for a potential 
theory of entitlement for some portion of the Veteran's right 
ear hearing loss having been caused by exposure to acoustic 
trauma during service, the newly-submitted statement and 
treatment report constitute material evidence for purposes of 
reopening the claim.  

Therefore, the Board finds that the Veteran's claim for 
service connection for right ear hearing loss must be 
reopened and readjudicated on a de novo basis.  However, 
review of the procedural history and evidentiary development 
of the instant appeal, persuades the Board that a de novo 
review of the Veteran's claim including the newly-submitted 
evidence at this point would be premature and could result in 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Thus, the issue of entitlement to service connection 
for right ear hearing loss will be addressed further in the 
Remand which follows. 






ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for right ear hearing 
loss is reopened; to this extent, the appeal is granted.


REMAND

Review of the evidence as it stands now persuades the Board 
that further evidentiary development is necessary prior to de 
novo adjudication of this reopened claim.

The essence of the Veteran's argument is that he likely 
sustained acoustic trauma to his right ear during service, as 
a result of the same acoustic trauma which caused his left 
ear hearing loss and tinnitus.  He concedes that he sustained 
additional right ear hearing loss following his 2001 stroke.  

Under the law, if it can be shown that the Veteran's right 
ear hearing acuity was in fact diminished prior to the stroke 
and that such decrease is related to service, then he can 
prevail on his claim.  Currently the claims file does not 
contain any information as to the Veteran's hearing acuity 
prior to the 2001 stroke.  

Review of the Veteran's DD Form 214 shows that he was 
discharged from active duty and transferred to the Army 
Reserves to complete eight years of service with the Illinois 
Military District.  If the Veteran performed more than 
inactive reserve service, it is likely that he may have had 
regular physical examinations in conjunction with such 
service.  Thus, upon remand, the Veteran should be requested 
to provide additional information about his reserve service, 
so that records can be obtained, if appropriate.  

Additionally, we note that he was employed for many years as 
a police officer.  As many police departments require regular 
physical examinations, it is likely that the Veteran's 
hearing acuity was tested during the course of his police 
service.  Additionally, the Veteran should be required to 
identify any audiologic treatment or testing he underwent 
prior to the 2001 stroke, so that such records may also be 
obtained.

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.

1.  The AMC/RO should contact the Veteran 
to determine whether he had any actual 
Army reserve service following his 
discharge from active duty in 1955.  If 
so, details regarding his unit assignment 
should be obtained, and the AMC/RO should 
attempt to obtain any medical records 
reflecting his physical condition during 
such reserve service.  All efforts to 
obtain these records should be fully 
documented for the file. 

2.  After securing the necessary release, 
the AMC/RO should obtain records 
reflecting any physical or medical 
examinations performed in connection with 
the Veteran's work as a Park Ridge, 
Illinois, police officer from 1960 to 
1986.  All efforts to obtain these 
records should be fully documented for 
the file. 

3.  The AMC/RO should request that the 
Veteran identify any audiologic treatment 
or testing he underwent prior to the 2001 
stroke, and then obtain any such records 
for inclusion in the claims file. 

4.  After the above-requested evidence 
has been obtained, the AMC/RO should 
review the evidence to determine whether 
additional action, such as seeking 
additional records or obtaining a medical 
opinion is needed.  If so, such 
development should be completed prior to 
further review. 

5.  After the development requested above 
has been completed, the AMC/RO should 
perform a de novo review of the record.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


